UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELLISON LAKELL COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:12-cr-00520-TLW-1)


Submitted:   February 26, 2014              Decided:    March 12, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Tracey C. Green, WILLOUGHBY & HOEFER, P.A., Columbia, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ellison Lakell Cooper appeals his conviction and 300-

month sentence imposed following his guilty plea, pursuant to a

written Fed.        R.   Crim.     P.   11(c)(1)(C)   plea   agreement,     to    one

count of Hobbs Act robbery, in violation of 18 U.S.C. § 1951

(2012), and one count of brandishing a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c) (2012).                      Cooper’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court complied

with Rule 11 at Cooper’s change of plea hearing, whether the

district        court    erroneously     denied   Cooper’s    final      motion    to

substitute counsel, whether the sentence may be challenged on

appeal, and whether plea counsel was ineffective.                   Cooper filed

a    pro   se    supplemental      brief    arguing   that   plea     counsel     and

appellate counsel were ineffective.               The Government has declined

to file a response brief.                Following a careful review of the

record, we affirm in part and dismiss in part.

                Prior to accepting a guilty plea, the district court,

through colloquy with the defendant, must inform the defendant

of, and determine that the defendant understands, the nature of

the charges to which the plea is offered, any mandatory minimum

penalty, the maximum penalties he faces, and the various rights

he   is    relinquishing      by    pleading   guilty.       Fed.   R.    Crim.   P.

                                           2
11(b)(1); see United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir.    1991).       The    district        court         must   also     ensure       that   the

defendant’s       plea     is    voluntary,          is   supported       by    a   sufficient

factual basis, and is not the result of force or threats.                                     Fed.

R. Crim. P. 11(b)(2), (3); DeFusco, 949 F.2d at 116, 119-20.

Upon review of the record, we conclude that the district court

complied with Rule 11’s requirements.

               Cooper and counsel next challenge the district court’s

denial of the motion to substitute counsel.                                We review this

ruling for abuse of discretion.                       United States v. Horton, 693

F.3d 463, 466 (4th Cir. 2012).                   While a criminal defendant has a

right     to   counsel      of       his   own       choosing,      that       right    is    not

absolute.       Powell v. Alabama, 287 U.S. 45, 52-53 (1932); Sampley

v. Attorney Gen. of N.C., 786 F.2d 610, 612 (4th Cir. 1986).                                    In

particular, a defendant’s right to choose his own counsel is

limited so as not to deprive a court of its “inherent power to

control     the    administration           of       justice.”          United      States     v.

Gallop, 838 F.2d 105, 108 (4th Cir. 1988); see United States v.

Gonzalez-Lopez, 548 U.S. 140, 152 (2006) (“[A] trial court[]

[has] wide latitude in balancing the right to counsel of choice

against     the    needs        of    fairness        and    against      demands       of    its

calendar.” (citations omitted)).                     Our review of the record leads

us   to   conclude       that        the   district         court   did    not      abuse     its

discretion        when   it      denied     Cooper’s          final     request        for    new

                                                 3
counsel.     Among other factors considered by the district court

we    note   that   communication       had       not      completely        broken     down

between Cooper and counsel and that the motion was filed a mere

two weeks before sentencing.

             Turning to Cooper’s sentence, we note that Cooper and

the Government stipulated to a sentence as provided by Fed. R.

Crim. P. 11(c)(1)(C).           Pursuant to 18 U.S.C. § 3742(a), (c)

(2012), “[w]here a defendant agrees to and receives a specific

sentence, he may appeal the sentence only if it was (1) imposed

in violation of the law, (2) imposed as a result of an incorrect

application    of   the    Guidelines,           or    (3)    is     greater     than    the

sentence set forth in the plea agreement.”                            United States v.

Calderon,     428   F.3d    928,      932        (10th       Cir.    2005)      (citations

omitted).       Here,     the   district          court       imposed     the    specific

sentence to which Cooper agreed, and the sentence did not exceed

the statutory maximum for either conviction.                        Moreover, it could

not have been imposed as a result of an incorrect application of

the    Guidelines   because     it     was       based       on     the   parties’      Rule

11(c)(1)(C)     agreement       and     not           on     the     district      court’s

calculation    of   the    Guidelines           range.        See    United     States    v.

Brown, 653 F.3d 337, 339-40 (4th Cir. 2011); United States v.

Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005).                             We therefore

dismiss Cooper’s appeal to the extent that he challenges the

stipulated sentence.

                                            4
               Finally,    Cooper      and     counsel          question    whether        plea

counsel    was    ineffective.            To       prove   a     claim     of    ineffective

assistance of counsel, a defendant must show (1) “that counsel’s

performance       was     deficient,”          and     (2)       “that     the     deficient

performance prejudiced the defense.”                       Strickland v. Washington,

466 U.S. 668, 687 (1984).                Moreover, we may address a claim of

ineffective assistance on direct appeal only if the lawyer’s

ineffectiveness         conclusively       appears         on    the     record.      United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                     We

have thoroughly reviewed the record and conclude that Cooper has

failed    to    demonstrate       that    ineffective           assistance       of   counsel

conclusively appears on the record.                        We therefore decline to

address this argument on direct appeal.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cooper’s conviction and dismiss the appeal

to the extent Cooper challenges his sentence.

               This   court   requires         that    counsel         inform    Cooper,     in

writing,   of     the     right   to     petition      the      Supreme     Court     of    the

United States for further review.                      If Cooper requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state that a copy thereof was served on Cooper.

                                               5
            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   this   court   and   argument     will   not   aid   the   decisional

process.

                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                     6